DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
	In response to the amendment filed on 4/20/2022, new claim 76 is acknowledged. Claims 57-76 remain pending with claims 63-72 withdrawn from further consideration. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 57-62 and 73-76 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US Patent No. 5,526,822) (cited by Applicant), further in view of Truckai et al. (US Patent No. 6,485,436 B1) (previously cited) and Pflueger (US Publication No. 2002/0138020 A1) (previously cited).

Regarding claim 57, Burbank et al. discloses a biopsy device, comprising: 
a cannula (44) having a proximal end and a longitudinal axis (see Figures 2-3 and col. 13, lines; and 
a specimen collector (20, 36), the specimen collector having a removable sample receiving cartridge (36, 40) that is removable (see Figures 4, 5A, 8A-D and 10 and col. 13, lines 57-67 and col. 17, lines 10-23).
It is noted Burbank et al. does not specifically teach that the specimen collector contains the proximal end of the cannula or the sample receiving cartridge is removable along the longitudinal axis of the cannula to expose the proximal end of the cannula. However, Truckai et al. teaches a sample receiving cartridge is removable along the longitudinal axis (e.g. along pin 192, which is parallel to the longitudinal axis of the cannula such that whichever chamber portion (190a-e) that is aligned with the cannula is removed directly along the longitudinal axis) of the cannula (110B) to expose the proximal end (150) of the cannula (see Figure 6 and col. 6, lines 8-37). Pflueger teaches the specimen collector contains the proximal end (76) of the cannula (30) (see Figures 1-2 and [0057]-[0058]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the sample receiving cartridge of Burbank et al. such that it is removable along the longitudinal axis of the cannula to expose the proximal end of the cannula, as disclosed in Truckai et al., so as to allow the sample receiving cartridge to be easily removed from the cannula to for removal of the tissue cores (see Truckai et al.: col. 6, lines 29-31). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the specimen collector of Burbank et al. such that it contains the proximal end of the cannula, as disclosed in Pflueger, so as to collect, temporarily contain, and allow analysis of breast tissue or other material, for example during and/or after the tissue removal procedure (see Pflueger: [0057]).
Regarding claim 58, Burbank et al. teaches the specimen collector has an interior, and a portion of the removable sample receiving cartridge is removably positioned in the interior (see Figures 2, 6A-H, and 10).
Regarding claim 59, Burbank et al. teaches the removable sample receiving cartridge has a proximal wall that is removably engaged with a proximal end of a body of the specimen collector (see Figures 2 and 4 – proximal wall of tissue sample cassette 40 is engaged with proximal end of sample cassette housing 36 and/or proximal wall of sample cassette housing 36 is engaged with proximal end of sample cassette chamber 20).
Regarding claim 60, Burbank et al. teaches the cannula is an elongated tissue cutting member, and wherein a proximal portion of the elongated tissue cutting member is positioned in the removable sample receiving cartridge when the removable sample receiving cartridge is mounted to the specimen collector (see Figures 2-4 and 6A-H). Truckai et al. also teaches the cannula is an elongated tissue cutting member (110B), and wherein a proximal portion (150) of the elongated tissue cutting member is positioned in the removable sample receiving cartridge when the removable sample receiving cartridge is mounted to the specimen collector (see Figures 5 and 6 and col. 5, lines 23-25).
Regarding claim 61, Burbank et al. teaches a biopsy probe assembly (802) comprises the cannula and the specimen collector, and the biopsy device further comprising a biopsy driver (804) that removably mounts the biopsy probe assembly (see Figure 18 and col. 20, lines 9-65).
Regarding claim 62, Burbank et al. teaches the biopsy driver has a first coaxial gear arrangement (852), and the biopsy probe assembly has a second coaxial gear arrangement (848), wherein the second coaxial gear arrangement is in mesh with the first coaxial gear arrangement when the biopsy probe assembly is connected to the biopsy driver (see Figure 18 and col. 20, lines 48-65).
Regarding claim 73, Burbank et al. teaches the cannula comprises an inner lumen extending within the cannula, a distal end, a tissue penetrating tip (45) on the distal end, and a tissue receiving aperture (46), and wherein the specimen collector has an interior in fluid communication with the inner lumen (see Figure 4 and col. 13, lines 15-20).
Regarding claim 74, Burbank et al. teaches the cannula further comprises a tissue cutter (68) slidably disposed within the inner lumen (see Figures 3 and 6D and col. 13, lines 27-30 and col. 14, lines 59-61).
Regarding claim 75, Burbank et al. teaches the specimen collector comprising an interior and a tubular member (92) having a tubular member distal end (138) in fluid communication with the interior, the tubular member having a proximal end (116) configured to be connected to a vacuum source (see Figures 2-3 and 6C and col. 14, lines 44-58).   
Regarding claim 76, Truckai et al. teaches the specimen collector is secured to a housing (175) proximal end (see Figures 5 and 6 and col. 6, lines 13-16).

Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. 
In response to Applicant's argument that significant changes would have to be made to the structure and function of the Burbank biopsy device to place the proximal end of the cannula within the tissue sample cassette, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to Applicant’s argument that the tissue sample cassette of Burbank slides axially with respect to the hollow outer piercing needle versus being slidable along the longitudinal axis of the cannula, it is noted the above rejection does not rely on Burbank to teach the limitation “the sample receiving cartridge is removable along the longitudinal axis of the cannula to expose the proximal end of the cannula”. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant’s argument that the proposed modifications of Burbank in view of Truckai and Pflueger would render the modified Burbank biopsy device unable to function for its intended purpose, i.e., “for acquiring repeated subcutaneous biopsies and for removing lesions without having to reinsert the instrument into the patient”, it is noted both Truckai and Pflueger are similarly capable of acquiring multiple samples and removing lesions without having to reinsert the instrument into the patient. Moreover, Applicant has not adequately demonstrated why the proposed modifications (i.e. the specimen collector containing the proximal end of the cannula, as disclosed in Pflueger, and the sample receiving cartridge being removable along the longitudinal axis of the cannula to expose the proximal end of the cannula, as disclosed in Truckai) would result in device that is incapable of acquiring repeated subcutaneous biopsies and for removing lesions without having to reinsert the instrument into the patient. In particular, it is not clear how positioning the proximal end of the cannula within the specimen collector or making the sample receiving cartridge removable along the longitudinal axis of the cannula would have any bearing on the device’s capability of acquiring/removing multiple lesions without having to reinsert the instrument into the patient.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791